Case 20-21358-            Doc 3       Filed 10/05/20 Entered 10/05/20 15:24:44                       Desc Main
                                        Document     Page 1 of 1



                                  Court
               U
                   Bankruptcy
        Filed Atlanta,
           M. Regina
                       Get:ire-la
                     Thomas,
                                Clerk

                                          Pm
                                                                 20-213
                            2020                    Certificate Number: 15504-GAN-CC-034938372
                  CI
                                                         111111111111111(1,1!,11)1J111,111111111 1,111111111111111111111
                                                                                               7


                         CERTIFICATE OF COUNSELING


I CERTIFY that on September 29. 2020, at 2:30 &clock PM EDT, Glenn
Heagerty received from Cambridge Credit Counseling Corp., an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Northern District of
Georgia, an individual (or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 11 I .

A debt repayment plan was not prepared. If a debt repayment On was prepared, a
copy of the debt repayment pin is attached to this certificate.
                                      , conducted by internet.




Date:    October I 2020                                       /s/Ryan Merceri


                                                    Name: Ryan Merceri


                                                    Title.     Counselor




* Individuals who wish to file a bankruptcy ease tinder title I I of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See II U.S.C.I 09thi and 52 I (b).
